Citation Nr: 0200331	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to a powered wheelchair.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a fracture of the left rib, 
entitlement to service connection for a back disability, 
entitlement to an increased rating for postoperative 
residuals of a fracture of the right trimalar area of the 
face, currently evaluated as 10 percent disabling, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from September 1979 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Phoenix, Arizona that 
denied the veteran's claim for a powered wheelchair.


FINDINGS OF FACT

1.  Service connection is in effect for status postoperative 
fracture of the right trimalar area of the face, evaluated as 
30 percent disabling.

2.  A powered wheelchair is not a necessary part of the 
veteran's outpatient care or treatment for his service-
connected disability.


CONCLUSIONS OF LAW

1.  A powered wheelchair is a device that has no prosthetic, 
therapeutic or rehabilitative purpose.  38 C.F.R. §§ 17.93, 
17.150 (2001).

2.  The requirements for entitlement to a powered wheelchair 
at VA expense have not been met.  38 U.S.C.A. 
§§ 1701(6)(A)(i), 1710 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On Department of Veterans Affairs (VA) examination of the 
eyes in July 1998, the veteran's uncorrected vision was 
20/20, bilaterally.  The impression was that there was no 
ocular pathology.

VA outpatient treatment records dated in March and June 1999 
indicate that the veteran had arrived in the facility 
ambulatory.  There was a space provided "wheelchair" as the 
means of arrival on these reports, but clearly the word 
"ambulatory" was circled.  

The veteran was seen by the VA for occupational and physical 
therapy in June 1999.  It was reported that he ambulated 
without assistive devices.  He complained of back pain when 
sitting standing, walking and using arms and legs.  It was 
indicated that he had walked in from the parking lot.  The 
report concludes that the veteran did not meet the criteria 
for issuance of power mobility.  It was stated that the 
veteran insisted he needed a power chair for his service-
connected disability.  

In the statement of the case issued in March 2000, reference 
was made to a July 7, 2000 decision of the Prosthetics Major 
Medical Equipment Committee that concluded that the veteran's 
request for a powered wheelchair was not medically indicated.  

The veteran and his spouse testified at a hearing in October 
1999.  He asserted that he was entitled to a powered 
wheelchair because of the pain in his back.  He stated that 
it would help him get around.  See Hearing Transcript, page 
2.  

Analysis 

38 U.S.C.A. § 1701(6)(A)(i) defines the term "medical 
services" to include, in addition to treatment and 
rehabilitation services, "wheelchairs, artificial limbs, 
trusses, and similar appliances, special clothing made 
necessary by the wearing of prosthetic appliances, and such 
other supplies or services as the Secretary determines to be 
reasonable and necessary...".  Artificial limbs, braces, 
orthopedic shoes, hearing aids, wheelchairs, medical 
accessories, similar appliances including invalid lifts and 
therapeutic and rehabilitative devices, and special clothing 
made necessary by the wearing of such appliances, may be 
purchased, made, or repaired for any veteran upon a 
determination of feasibility and medical need, provided the 
appliances or repairs are a necessary part of outpatient care 
for which the veteran is eligible under 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.93, or a necessary part of outpatient care 
authorized under 38 C.F.R. § 17.94 (1998).  

The Board notes that, in Public Law 104-252, the "Veterans 
Health Care Eligibility Reform Act of 1996," Congress 
eliminated the separate criteria for outpatient services 
cited within 38 U.S.C.A. § 1712 (West 1991).  38 U.S.C.A. § 
1712 (West 1991 & Supp. 1998) now refers to dental care, 
vaccines, drugs, and medicines for certain disabled veterans.  
38 U.S.C.A. § 1710 (West 1991 & Supp. 1998) now adds the term 
"medical services" to the list of those items veterans may be 
eligible for.  The term "medical services" continues to be 
defined within 38 U.S.C.A. § 1701(6)(A)(i).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
United States Court of Appeals for Veterans Claims stated 
that, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version most 
favorable to the veteran will apply.  Therefore, while the 
veteran will be evaluated under both the new and old statute, 
the definition of "medical services" under 38 U.S.C.A. § 
1701(6)(A)(i) has not been altered under the Reform Act of 
1996.

The veteran asserts that he needs a powered wheelchair in 
order to get around.  It is significant to observe that on 
several visits to the VA outpatient treatment clinic in 1999, 
the veteran came to the facility ambulatory.  The Board also 
notes that when seen by occupational and physical therapy in 
June 1999, the veteran was not using any assistive devices.  
It was specifically concluded that he did not meet the 
criteria for issuance of power mobility.  The only evidence 
supporting the veteran's claim consists of statements made in 
his own behalf.  In contrast, the medical evidence showing 
that he is able to walk without assistance is of greater 
probative value.  The record is devoid of evidence that any 
medical provider has certified that a powered wheelchair 
would demonstrably facilitate the veteran's ongoing treatment 
or rehabilitation, or is, in fact, "medically necessary" 
for his service-connected disability.  While it might be 
beneficial to him, that does not compel a conclusion that it 
is "medically necessary."  Accordingly, the Board finds 
that the weight of the evidence is against the claim for a 
powered wheelchair.

The Board observes that, under 38 C.F.R. § 17.93 (2001), the 
VA shall furnish on an ambulatory or outpatient basis such 
medical services as are needed.  Moreover, wheelchairs, and 
other similar appliances, including invalid lifts and 
therapeutic and rehabilitative devices may be purchased, 
made, or repaired for any veteran upon a determination of 
feasibility and medical need where such appliances or repairs 
are a necessary part of outpatient care for which the veteran 
is eligible.  38 C.F.R. § 17.150 (2001).  In the present 
case, it has not been demonstrated that the powered 
wheelchair requested by the veteran meets any particular 
therapeutic or rehabilitative need, or that it is a necessary 
part of the veteran's outpatient care or treatment for his 
service-connected disabilities.  Under such circumstances, 
there is no legal authority for VA payment for such a 
wheelchair.  Accordingly, the appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 


